REVISED SCHEDULE A To the PARTICIPATION AGREEMENT made the 28thday of August, 2007, by and among Allianz Variable Insurance Products Trust, Allianz Life Insurance Company of North America, and Allianz Life Financial Services, LLC Funds available under the contracts AZL Allianz AGIC Opportunity Fund AZL BlackRock Capital Appreciation Fund AZL BlackRock Global Allocation Fund AZL Columbia Mid Cap Value Fund AZL Columbia Small Cap Value Fund AZL Davis New York Venture Fund AZL Dreyfus Equity Growth Fund AZL Eaton Vance Large Cap Value Fund AZL Enhanced Bond Index Fund AZL Franklin Small Cap Value Fund AZL Franklin Templeton Founding Strategy Plus Fund AZL Gateway Fund AZL Invesco Equity and Income Fund AZL Invesco Growth and Income Fund AZL Invesco International Equity Fund AZL International Index Fund AZL JPMorgan International Opportunities Fund AZL JPMorgan U.S. Equity Fund AZL MFS Investors Trust Fund AZL Mid Cap Index Fund AZL Money Market Fund AZL Morgan Stanley Global Real Estate Fund AZL Morgan Stanley Mid Cap Growth Fund AZL NFJ International Value Fund AZL Russell 1000 Growth Index Fund AZL Russell 1000 Value Index Fund AZL S&P 500 Index Fund AZL Schroder Emerging Markets Equity Fund AZL Small Cap Stock Index Fund AZL Turner Quantitative Small Cap Growth Fund Separate Accounts Utilizing the Funds Allianz Life Variable Account A Allianz Life Variable Account B 16 Effective date:11/1/2011 Contracts Funded by the Separate Accounts Allianz Life Variable Account A: Allianz LifeFund ValueLife Valuemark Life Allianz Life Variable Account B: Allianz Alterity Allianz Connections Allianz Custom Income Allianz Elite Allianz High Five Allianz High Five Bonus Allianz High Five L Allianz Retirement Pro Allianz Rewards Allianz Valuemark II Allianz Valuemark III Allianz Valuemark IV Allianz Valuemark Income Plus Allianz Vision USAllianz Charter USAllianz Charter II USAllianz Dimensions Acknowledged: Allianz Variable Insurance Products TrustAllianz Life Insurance Company of North America By:/s/ Brian MuenchBy:/s/ Brian Muench Name:Brian J. MuenchName:Brian J. Muench Title:PresidentTitle:Vice President, Investments Allianz Life Financial Services, LLC By:/s/ Robert DeChellis Name:Robert DeChellis Title: Chief Executive Officer and President 17 Effective date:11/01/2011
